Title: From George Washington to Nathanael Greene, 27 December 1780
From: Washington, George
To: Greene, Nathanael


                        
                            Dear Sir
                            Head Quarters New Windsor 27th Decr 1780
                        
                        I have nothing to communicate, but that the detachment, which I mentioned in mine of the 13th, on board about
                            twenty transports fell down to the Hook on the 19th and it is supposed went to sea the same day. The numbers in this
                            detachment are variously reported—the Grenadiers and Light Infantry were once under orders, but they were countermanded
                            and other Corps substituted. I have little doubt of their being bound to the southward, and I should think they would not
                            send under two thousand, from the appearance of the situation of their affairs in that quarter. Whenever I gain more
                            certain intelligence, it shall be transmitted to you by Dear Sir your most obt and humble Servt
                        
                            Go: Washington
                        
                    